Order entered March 11, 2013




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-12-01154-CR
                                    No. 05-12-01155-CR
                                    No. 05-12-01156-CR
                                    No. 05-12-01157-CR

                                 ELISHA ROSE, Appellant

                                              V.

                            THE STATE OF TEXAS, Appellee

                   On Appeal from the 283rd Judicial District Court
                                 Dallas County, Texas
      Trial Court Cause Nos. F11-21019-T, F11-21020-T, F11-21021-T, F11-21022-T

                                          ORDER
       We GRANT the State’s March 5, 2013 motion for extension of time to file the State’s

brief in cause no. 05-12-01156-CR. The State=s brief tendered to the Clerk of the Court on

March 5, 2013 is DEEMED timely filed as of the date of this order.

                                                    /s/   LANA MYERS
                                                          JUSTICE